Citation Nr: 1625943	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  09-17 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 0 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to February 1978. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In December 2010, the Veteran was notified of a scheduled video conference hearing before a Veterans Law Judge.  The Veteran did not report for the January 2011 hearing and has not submitted any statements in regard to that failure to report.  Thus, the request for a hearing is deemed to be withdrawn.  38 C.F.R. § 20.702(d) (2015).

In September 2015, the Board denied the claim on appeal and remanded a claim for service connection for a psychiatric disability to the Agency of Original Jurisdiction for additional development.  A May 2016 rating decision granted service connection for a psychiatric disability.  As the May 2016 rating decision is a full grant of that claim, that issue is no longer on appeal before the Board.

After the issuance of the September 2015 Board decision denying a higher initial rating for bilateral hearing loss, the Veteran appealed that denial to the United States Court of Appeals for Veterans Claims.  In an April 2016 Order, the Court granted an April 2016 Joint Motion for Remand filed by the parties, and remanded that issue for further development. 


REMAND

VA last provided the Veteran with a VA audiology examination to determine the severity of service-connected bilateral hearing loss disability in October 2007.  The Veteran has submitted evidence suggesting that the disability has worsened since the most recent examination.  A remand is necessary to schedule an additional VA audiology examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination to ascertain the current severity of bilateral hearing loss.  The examiner must review the claims file and should note that review in the report.  All tests and studies deemed necessary should be performed by the examiner, to include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  The examiner should discuss the functional impact caused by the Veteran's bilateral hearing loss on occupation and daily activities.  

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




